Case 2:21-cr-20256-LVP-DRG ECF No. 4, PageID.21 Filed 04/16/21 Page 1 of 3
 Case 2:21-cr-20256-LVP-DRG ECF No. 4, PageID.22 Filed 04/16/21 Page 2 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

United States of America,

             Plaintiff,
                                              Criminal No. 21-cr-20256
vs.
                                              Hon. Linda V. Parker

D-, YiHou Han,

             Defendant.
                                          /

                  DEFENDANT'S ACKNOWLEDGMENT OF
                           INFORMATION

      I, YiHou Han, defendant in this case, hereby acknowledge that I have
received a copy of the Information before entering my plea, and that I have read it
and understand its contents.

      I know that if I am convicted or plead guilty, I may be sentenced as follows:

Count 1:    Up to 30 years imprisonment and/or a $1,000,000 fine or twice the
gross pecuniary gain or the gross pecuniary loss.




      I also understand that the court may impose consecutive sentences if I am
convicted of more than one count.


                                YiHou Han
                                Defendant


                                     Page 1 of 2
 Case 2:21-cr-20256-LVP-DRG ECF No. 4, PageID.23 Filed 04/16/21 Page 3 of 3




               ACKNOWLEDGMENT OF DEFENSE COUNSEL

       I acknowledge that I am counsel for defendant and that I have received a
copy of the Standing Order for Discovery and Inspection which requires all pre-
trial motions to be filed within twenty (20) days of arraignment.


                                      _________________________________
                                      Counsel for Defendant


Dated: April 16, 2021




                                    Page 2 of 2
